Title: From George Washington to Benjamin Rush, 10 May 1788
From: Washington, George
To: Rush, Benjamin



Sir,
Mount Vernon May 10th 1788

Your favour of the 26th ulto together with the seeds of the manget werzel and the Pamphlet respecting the cultivation and

use of this valuable plant, came safe and claims my particular acknowledgments. I thank you for both, and shall endeavor to propogate the former with care and attention. Mrs Washington Joins me in compliments to Mrs Rush. I am Sir &c.

Go. Washington

